Citation Nr: 0112170	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  95-09 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

The propriety of the initial evaluation, 10 percent, assigned 
to sick sinus syndrome, recurrent paroxysmal atrial flutter, 
from January 31, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1993.

This matter is before the Board of Veterans' Appeals on 
appeal from a November 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

In March 1998, the Board remanded the issue on appeal for 
further development.  It has been returned to the Board for 
appellate review.


FINDING OF FACT

The veteran's sinus syndrome, recurrent paroxysmal atrial 
flutter, has not been severe and has not been manifested by 
frequent attacks during the period since January 31, 1993 or 
by paroxysmal atrial fibrillation or other supraventricular 
tachycardia with more than four episodes per year documented 
by ECG or Holter monitor during the period beginning January 
12, 1998.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
sick sinus syndrome, recurrent paroxysmal atrial flutter, 
have not been met at any time since the January 31, 1993 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Codes 7010, 7013 
(as in effect prior to January 12, 1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7010 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Background

Service and private medical records show that during his 
service in the early 1990's, the veteran was found to have 
incipient sick sinus syndrome and related paroxysmal atrial 
flutter.  The paroxysmal atrial flutter was symptomatic - - 
it had involved a 2:1 block requiring chemical cardioversion 
in March 1991 and a variable, predominantly 4:1, block 
requiring electrical cardioversion in June 1991- - and the 
veteran was prescribed medication to address it.  In February 
1992, the veteran was recommended for a disability discharge 
on account of this condition.  His DD-214 documents that the 
reason for his permanent retirement in January 1993 was 
physical disability.

The veteran filed a claim of entitlement to service 
connection for sick sinus syndrome in February 1993.  He was 
afforded a VA examination in April 1993, the report of which 
noted that the veteran was taking Corgard (nadolol) and 
Norpace (disopyramide phosphate) and set out the account he 
gave of his symptoms.  The veteran said that he had shortness 
and breath and at times would have pounding and palpitations 
in his chest that would make him feel that his heart was 
going to stop.  No diagnosis was entered in the examination 
report.  

The veteran had another VA examination for his disability in 
September 1993.  He gave a history of intermittent 
palpitations since approximately 1978, which he described as 
feeling like a racing heart and occurring primarily after 
exercise.  The examiner observed that the veteran had not 
required cardioversion since June 1991 and that his symptoms 
were being controlled well by the Corgard and Norpace.  The 
examiner observed that the veteran said that currently he 
would experience heart palpitations at least every three 
months and that these usually lasted one or two hours though 
on occasion had lasted for two days.  The examiner noted that 
the veteran had a current diagnosis from his treating 
cardiologist of atrial flutter and sick sinus syndrome.

By rating decision issued in November 1993, the RO granted 
service connection for sick sinus syndrome, recurrent 
paroxysmal atrial flutter, as of January 31, 1993 and 
assigned a 10 percent evaluation from that effective date.  

Private medical records associated with the claims file after 
the rating decision was issued document that the veteran's 
cardiac disability continued to be symptomatic.  The veteran 
was treatment for cardiac complaints in March 1994 at the 
Brighton Marine Hospital.  The assessment was history of 
arrhythmia with normal Holter monitor tests and normal 
Norpace level.  In March 1995, the veteran was seen at the 
Good Samaritan Medical Center with complaints of chest pain 
associated with arrhythmia.  No significant findings were 
reported, and it was documented that no atrioventricular 
tachycardia was found.  In September 1996, the veteran was 
briefly hospitalized at Saint Elizabeth's Medical Center for 
chest pain and discomfort of one day's duration.  The primary 
diagnoses were questionable coronary artery disease and chest 
pain.  A secondary diagnosis of atrial flutter was reported.

On a Department of Labor Form CA 17, dated in December 1996, 
it was reported that the veteran was unable to work regular 
hours as a letter carrier because of recurrent atrial 
flutter.  It was also noted that, in view of his cardiac 
condition, the veteran should not be carrying and walking for 
prolonged periods.  In a statement dated in January 1997, his 
treating cardiologist, C. I. Haffajee, M.D., of the Saint 
Elizabeth's Medical Center, indicated that the veteran could 
return to work as of January 6, 1997 with the limitations 
stated on the Department of Labor Form CA 17.  Doctor 
Haffajee also said that this form predated a hospital 
procedure and was preliminary in nature.  It was also noted 
that the veteran had been discharged from the hospital on 
December 24, 1996.

In a statement of September 10, 1997, A. Phillip Connelly, 
Jr., M.D., of Goddard Medical Associates, P.C., indicated 
that he had followed the veteran for the previous few years 
and that he was permanently disabled from paroxysmal 
tachycardia and sick sinus syndrome as well as a left 
shoulder dislocation in the past.  The physician observed 
that the cardiac problem required that the veteran not 
undergo too much stress, which would push up his heart rate.  

In October 1997, the veteran testified at a hearing at the RO 
before the undersigned Member of the Board.  He averred, 
essentially, that his cardiac disability was worsening and 
that he had more than a dozen attacks of sick sinus syndrome 
with recurrent paroxysmal atrial flutter annually.  He also 
reported hospitalization at Saint Elizabeth's Medical Center 
during 1996 but did not supplement this particular reference 
with any details.  

As noted above, in March 1998 the Board remanded to the RO 
the issue of entitlement to a greater original evaluation for 
the cardiac condition.  Observing in the Remand that the 
regulations setting out the rating criteria for 
cardiovascular disorders had been changed as of January 12, 
1998, the Board found that medical opinion of record should 
be supplemented by a new VA examination that would make 
findings relevant to the new criteria.  In addition, the 
Board found that there might be outstanding certain private 
medical records pertinent to the issue that should be 
obtained.  The Remand directed further action on these 
matters.  

In October 1998, in accordance with the Remand instructions, 
the RO commenced trying to obtain the specified private 
medical records by writing the veteran and asking that he 
execute appropriate releases.  At the same time the RO 
requested the veteran to disclose any other private or VA 
treatment that he had had and to sign a VA Form 21-4142 
authorizing release of the records of that treatment as well.  
The claims file contains no indication that the veteran 
responded to these inquiries and requests.  Also, in 
accordance with the Remand instructions, the RO scheduled the 
veteran for VA examination.  Documentation in the claims file 
indicates that two examinations were scheduled, one in 
November 1998 and another in December 1998, but the veteran 
did not report for either one.  

Thereafter, in January 1999, the RO issued a supplemental 
statement of the case (SSOC) on the issue of the evaluation 
of sick sinus syndrome with recurrent paroxysmal atrial 
flutter.  In accordance with the Remand instructions, the RO 
considered both the former and the new regulatory criteria.  
An evaluation in excess of 10 percent was denied.


ii.  Analysis

The Board finds that the RO complied with the March 1998 
Remand by taking such action as would be required to 
accomplish the development requested there.  Cf. Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board finds as well that 
the RO's actions have satisfied the obligations of VA in this 
case under the Veterans Claims Assistance Act of 2000 (VCAA), 
which is applicable to all claims filed on or after its 
November 9, 2000 date of enactment or filed before the date 
of enactment and not yet final as of that date.  Under the 
VCAA, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for a 
benefit before adjudicating that claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L.106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
Thus, the new law requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  Id.  The new law also provides that VA must make 
reasonable efforts to obtain records pertinent to a claim, 
and if the records cannot be secured, must so notify the 
claimant.  Id.  These obligations have been satisfied.  The 
file reveals that over the history of the claim, including in 
the October 1998 letter sent pursuant to BVA Remand, the RO 
has informed the veteran of what evidence has been needed to 
substantiate the claim and that the representative of the 
veteran has had actual notice of these communications.  The 
RO has invited the veteran to identify pertinent documentary 
evidence and has obtained that which the veteran has 
designated.  That any additional outstanding private medical 
records were not secured after the BVA Remand was due to the 
failure of the veteran to cooperate with the RO.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty of VA to 
assist claimants does not imply a one-way street; a claimant 
has a corresponding duty to cooperate with VA.).  
Nevertheless, it is clear that the RO's attempts to secure 
such records complied with the VCAA and were reasonable.  

The new law also requires VA to provide a medical examination 
or opinion if such is necessary to make a decision on a claim 
for compensation.  Id.  As noted above, the BVA Remand 
directed that a new VA examination be performed so that 
findings addressing revised rating criteria applicable to the 
veteran's cardiac disability could be made.  The RO satisfied 
the VCAA by scheduling the veteran for a VA examination 
twice, but the veteran failed to report for examination on 
either occasion.  That being the case, regulation 38 C.F.R. 
§ 3.655 (2000) applies.  It states that "[w]hen a claimant 
fails to report for an examination scheduled in connection 
with an original compensation claim, the claim shall be rated 
based on the evidence of record."  

Therefore, the Board will consider the claim on the basis of 
the record as it stands.  As the veteran has been afforded 
the notice and assistance called for under the VCAA prior to 
the adjudication of a claim, he will not be prejudiced if the 
Board decides his claim at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2000).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (2000).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The claimant is entitled to 
receive the highest possible evaluation afforded by the 
rating schedule regardless of the diagnostic code. 38 C.F.R. 
§ 4.7.  In the rating of disabilities, it is not expected 
that all cases will show all the findings specified for a 
particular evaluation under a diagnostic code.  At the same 
time, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of 
rating with impairment of function are always to be expected.  
See 38 C.F.R. § 4.21 (2000).

In addition to the foregoing, certain other principles apply 
to the evaluation of the disability in this case.

When, as here, a rating of a disability is rendered with a 
grant of service connection therefor, the rating must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126, (1999).  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate, or "staged," ratings of the disability based on 
the facts shown to exist during separate periods of time.  
Id.

The veteran's cardiac disability is rated under the section 
of the rating schedule concerning cardiovascular disorders, 
specifically under Diagnostic Code 7010 (supraventricular 
arrhythmias).  As observed above, the provisions of the 
rating schedule pertaining to cardiovascular disorders 
changed during the course of this appeal.  By regulatory 
amendment effective January 12, 1998, substantive changes 
were made to the schedular criteria, as set forth in 38 
C.F.R. §§ 4.104, Diagnostic Code 7122.  See 61 Fed. Reg. 
65207-65244 (1998).  The Court has held that where the law 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal with respect thereto 
has been concluded, as is the case here, the version more 
favorable to the appellant will apply absent Congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990). If the current regulations are the more favorable, 
they may be applied retroactively to the claimed disability 
as it existed from, but not before, the effective date of 
those regulations.  See VAOPGCPREC 3-2000 (April 10, 2000), 
65 Fed. Reg. 33422 (2000).  The former regulations must be 
applied to the disability as it existed prior to that date.  
Id.

In the January 1999 SSOC, the RO evaluated the veteran's 
disability under both the new and the former criteria.

The Board finds that the version of Diagnostic Code 7010 in 
effect prior to January 12, 1998 is more favorable to the 
claimant under the facts and record of this particular case.  
It is more favorable because, in contrast to the current 
version, it does not require that the severity of the 
disability be shown through electrocardiogram (ECG) or Holter 
monitor evidence, but instead, referring to Diagnostic Code 
7013 (paroxysmal tachycardia), inquires more generally into 
the manifestations of the disability (frequency and severity 
of attacks).  See 38 C.F.R. § 4.104, Diagnostic Codes 7010, 
7013 (1993); 38 C.F.R. § 4.104, Diagnostic Code 7010 (2000).  
The evidence of record is such that a higher evaluation of 
the veteran's cardiac disability is possible, if at all, only 
under the former rating provisions.  Therefore, while 
considering the disability under both the former criteria 
and, since January 12, 1998, the current, the Board will 
apply the former version of Diagnostic Code 7010 whenever 
doing so would result in an increased rating.  Karnas.

Former Diagnostic Code 7010 concerns paroxysmal atrial 
flutter and directs that the disability be evaluated under 
Diagnostic Code 7013 as paroxysmal tachycardia. 38 C.F.R. 
§ 4.104, Diagnostic Codes 7010 (1993).  Diagnostic Code 7013 
assigns an evaluation of 10 percent for a disability 
involving infrequent attacks and a maximum evaluation of 30 
percent for a disability that is severe and accompanied by 
frequent attacks.  38 C.F.R. § 4.104, Diagnostic Codes 7013 
(1993).  The question before the Board is whether the 
veteran's disability picture approximates that contemplated 
by a 30 percent rating more closely than that contemplated by 
a 10 percent rating.  

The record shows that the veteran has represented that he 
experiences frequent attacks of sick sinus syndrome with 
recurrent atrial flutter.  He suggested to the VA examiner in 
September 1993 that he had heart palpitations approximately 
every three months.  However, the medical records in the 
claims file document approximately three attacks since 
January 31, 1993 and indicate no performance of 
cardioconversion since 1991.  Moreover, the records reflect 
that some of these few attacks did not involve tachycardia.  
Therefore, the disability portrayed in the veteran's medical 
records may not be characterized as severe or as involving 
frequent attacks at any time since January 31, 1993.  

Under the current version of Diagnostic Code 7010, a 10 
percent evaluation is to be assigned for permanent atrial 
fibrillation (lone atrial fibrillation), or for one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or Holter 
monitor.  A 30 percent maximum evaluation is in order for 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 
7010 (2000).  Again, the question is whether the veteran's 
disability picture approximates that contemplated by a 30 
percent rating more closely than that contemplated by a 10 
percent rating.  Review of the medical documentation of 
record shows, however, that there is no ECG or Holter monitor 
evidence to support the 30 percent evaluation.  Thus no 
greater than a 10 percent evaluation of the disability at any 
time since January 12, 1998 is warranted under this rating 
provision.

Therefore, the Board will not grant an evaluation of sick 
sinus syndrome with recurrent paroxysmal atrial flutter 
greater than 10 percent.  As noted above, evaluation of the 
veteran's disability was hampered by his failure to report 
for scheduled VA examination, although notified of the time 
and place, and to provide information about current medical 
treatment, so that pertinent records could be secured.  "The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, the Board has inquired whether a higher rating 
potentially is available for the disability under any other 
diagnostic code in the former or current rating schedule.  
However, no other diagnostic code is pertinent to the 
disability as it manifested itself from January 31, 1993.


ORDER

An evaluation for sick sinus syndrome, recurrent paroxysmal 
atrial flutter, in excess of the 10 percent rating assigned 
from January 31, 1993 is denied.





REMAND

In the rating decision that it issued in November 1993, the 
RO adjudicated other claims in addition to that which is the 
subject of this appeal.  The RO granted the veteran service 
connection for recurrent lower back pain, a fracture of left 
ribs 9 and 10, an umbilical herniorrhaphy scar, a sprain of 
the left fourth (ring) finger, and a left shoulder 
dislocation, all as of January 31, 1993, and assigned a 20 
percent evaluation for the left shoulder condition and a 
noncompensable evaluation for each of the other disabilities 
from that effective date.  It also denied claims of 
entitlement to service connection for left ear hearing loss, 
a left eye condition, and a lung condition.  Subsequently in 
November 1993, the representative of the veteran filed a 
request that the RO "reconsider all issues" except for the 
left shoulder claim.  

However, it appears that the RO did not view this request for 
reconsideration as a notice of disagreement (NOD) initiating 
an appeal of its November 1993 determination of any of the 
claims concerning recurrent lower back pain, a fracture of 
left-side ribs 9 and 10, an umbilical herniorrhaphy scar, a 
sprain of the left fourth (ring) finger, left ear hearing 
loss, a left eye condition, and a lung condition, 
respectively.  Thus, it did not issue a statement of the case 
concerning those claims.  Neither the veteran nor his 
representative has pursued the claims further.  Nevertheless, 
the Board finds that the representative's November 1993 
request for consideration may have been intended as an NOD 
concerning those claims.  If it was, then the claims remain 
open, and the RO must issue a statement of the case 
concerning them.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  Hence, this matter must be remanded so that the 
veteran or his representative may clarify whether an appeal 
of those issues has been intended and the RO may take any 
actions that then appear to be required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review each written 
communication from the veteran or his 
representative received during the period 
within which a timely NOD with the rating 
decision issued in November 1993 could 
have been filed, to include the request 
to "reconsider all issues" filed by the 
veteran's representative in November 
1993.  

2.  The RO should then ask the veteran 
and his representative to state whether 
any such communication was intended as an 
NOD with the RO's determination of any 
issue, other than the issues concerning 
sick sinus syndrome and a left shoulder 
dislocation, in the November 1993 rating 
decision and if so, which issue or 
issues.  

3.  If the reply to this inquiry shows 
that the veteran intended to file an NOD 
concerning any issue or issues other than 
those concerning sick sinus syndrome and 
a left shoulder dislocation, then for 
each such issue the RO should evaluate 
whether the written communication 
specified by the veteran constitutes an 
NOD and if finding in the affirmative, 
should address the issue in a statement 
of the case furnished to the veteran and 
his representative.  The RO should ensure 
that all development and notice 
provisions of the Veterans Claims 
Assistance Act of 2000 have been 
fulfilled.  The veteran must be advised 
in the statement of the case that he must 
submit a timely substantive appeal of 
each issue dealt with therein in order to 
perfect his right to appellate review 
thereof by the Board.  

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 



